* RUFFIN, J., having been of counsel, did not sit on the hearing of this case.
The first alleged error is disposed of in the late case of Stronach v.Bledsoe, 85 N.C. 473, to which we refer without further comment.
2. The second assigned error is equally without support, as the instrument spoken of related to a collateral matter, and is not within the rule which excludes secondary when primary evidence is attainable. This is settled in Pollock v. Wilcox, 68 N.C. 46; and State v. Carter, 72 N.C. 99.
3. The issue as appears from the complaint and answer, and the concessions of counsel, comprehended the only matter in controversy, and the court properly refused to distract the attention of the jury by introducing unnecessary issues, and confining them to the one point — the illegality of the consideration on which the note was executed.
There is no error and the judgment must be affirmed.
No error.                                                Affirmed.
Cited: Cade v. Davis, 96 N.C. 142; Faulcon v. Johnston, 102 N.C. 268;Banking Co. v. Walker, 121 N.C. 116; Morrison v. Hartley, 178 N.C. 620;Hunt v. Eure, 188 N.C. 719; Hunt v. Eure, 189 N.C. 483; Royster v.Hancock, 235 N.C. 112. *Page 280